MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Apr 16 2020, 8:41 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Daniel G. Foote                                           INDIANA DEPARTMENT OF
Indianapolis, Indiana                                     CHILD SERVICES
                                                          Curtis T. Hill, Jr.
                                                          Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
                                                          ATTORNEY FOR APPELLEE:
                                                          CHILD ADVOCATES, INC.
                                                          DeDe Connor
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 16, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of: T.J.C., Jr, C.C.,                        19A-JT-2298
and T.E.C. (Minor Children),                              Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Mark A. Jones,
T.J.C. (Father),                                          Judge




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                       Page 1 of 18
      Appellant-Respondent,                                     The Honorable Peter Haughan,
                                                                Magistrate
              v.                                                Trial Court Cause No.
                                                                49D15-1901-JT-143
      The Indiana Department of                                 49D15-1901-JT-144
      Child Services,                                           49D15-1901-JT-145
      Appellee-Petitioner,

      and

      Child Advocates, Inc.,
      Guardian ad Litem.



      Tavitas, Judge.


                                               Case Summary

[1]   T.J.C. (“Father”) appeals the termination of his parental rights to T.J.C., Jr.,

      C.C., and T.C. (collectively, the “Children”). We affirm.


                                                       Issue

[2]   Father raises three issues for our review; however, we revise and restate into a

      single issue of whether the evidence is sufficient to support termination of

      Father’s parental rights.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020     Page 2 of 18
                                                         Facts

[3]   Father and A.C. (“Mother”) 1 have four children: T.J.C., Jr., born in 2011; C.C.,

      born in 2012; T.C., born in 2014; and C.A., 2 born in 2015. In 2015, a domestic

      violence event occurred between Mother and Father.


[4]   On July 7, 2015, the Marion County Department of Child Services (“DCS”)

      filed a petition alleging the Children were children in need of services

      (“CHINS”). The petition alleged, in part, that: (1) Mother and Father engaged

      in acts of domestic violence in the presence of the Children; (2) Mother and

      Father have not followed through with C.C.’s and T.C.’s asthma treatments

      and treatments stemming from a prior car accident; and (3) the Children have

      been without a stable home for the past year. The following day, on July 8,

      2015, the trial court held an initial hearing and removed the Children from the

      home. The children were placed with their maternal great aunt.


[5]   On October 14, 2015, the trial court entered an order adjudicating the Children

      as CHINS pursuant to Mother’s admission and Father’s waiver of the fact

      finding hearing and entered a dispositional decree. The parental participation

      order required Father to: (1) participate in a home-based therapy program; (2)




      1
        Mother’s rights were terminated prior to the termination of Father’s parental rights. Mother is not a party
      to this appeal; therefore, we will focus on facts only related to Father.
      2
        C.A. is not one of the Children at issue in this appeal. C.A. was adjudicated a CHINS in another
      proceeding on February 6, 2019; however, at the termination fact finding hearing regarding the Children,
      some evidence was presented from service providers regarding things learned about Father during C.A.’s
      CHINS case as well. We, therefore, will focus on the facts as they relate to the Children and only provide
      facts regarding C.A. when relevant.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                    Page 3 of 18
      participate in a home-based case management program; and (3) continue

      domestic violence services with Fall Creek.


[6]   As a result of the incident between Mother and Father in 2015, Father pleaded

      guilty to criminal confinement, a Class A misdemeanor, and served three

      months in jail. 3 Over the course of the CHINS proceeding, service providers

      also learned that Father was injured in three separate shooting incidents: once

      in the leg (unknown date); once in the mouth and shoulder (2017); and once in

      the back (2018).


[7]   LaShawn Lewis, a family case manager (“FCM”) with DCS, worked with

      Father and the Children from June 2016 until May 2018. In October 2016,

      Father’s supervised visits resumed, and unsupervised visits ended after the

      Children touched one another inappropriately and shared that they watched

      pornography at Father’s home. The Children also reported that Father slept

      during their visits. Due to issues with the Children, their maternal great aunt

      requested the Children be removed from her home in October 2016, and the

      Children were placed in foster care in Fort Wayne.




      3
       Several other charges as a result of the incident were dismissed, including: battery with bodily injury to a
      pregnant woman, a Level 5 felony; domestic battery committed in the presence of a child less than 16 years
      old, a Level 6 felony; battery in the presence of a child when the victim is a member of the household, a Level
      6 felony; domestic battery, a Class A misdemeanor; and battery resulting in bodily injury, a Class A
      misdemeanor. Father also has prior convictions for possession of marijuana, a misdemeanor, in 2010 as well
      as a subsequent probation violation; resisting law enforcement, a Class A misdemeanor, and possession of
      marijuana, a Class A misdemeanor, in 2014 as well as a subsequent probation violation.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                    Page 4 of 18
[8]    After October 2016, FCM Lewis attempted to contact Father several times;

       however, she was unable to reach Father, and paternal grandmother told FCM

       Lewis that Father moved out of state. Father also missed several hearings

       during the CHINS and termination process. Accordingly, in October 2016,

       Father was discharged from services due to non-compliance.


[9]    In March 2017, the Children returned to their maternal great aunt’s home;

       however, the Children were removed from their maternal great aunt’s home in

       August 2017 pursuant to her request. The Children were placed with paternal

       grandmother. Subsequently, the Children’s actions became more “aggressive,”

       “defiant, and “destructive.” Tr. Vol. II p. 72. When FCM Lewis visited the

       Children at paternal grandmother’s home, the home was “very, very chaotic,”

       and the Children were “arguing, bickering, [and] yelling” at one another in the

       confines of paternal grandmother’s one-bedroom apartment. Id. at 73. Much

       of the Children’s misbehavior, according to service providers, stems from lack

       of stability. FCM Lewis, however, has seen improvement in the Children’s

       behaviors as their participation in services continues.


[10]   In April 2017, Sherma Jackson, a home-based therapist, began working as the

       Children’s therapist. Jackson also saw improvement in the Children, generally,

       and in the Children’s relationship with one another. In November 2017, FCM

       Lewis heard from Father for the first time since October 2016. At that time,

       Father indicated to FCM Lewis that he would consent to paternal

       grandmother’s adoption of the Children.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 5 of 18
[11]   FCM Jessica Downer took over as FCM in May 2018 and was unable to

       contact Father. In July 2018, the Children were removed from paternal

       grandmother’s home and placed into foster care after paternal grandmother

       expressed that she was too stressed and unable to care for the Children.


[12]   Meanwhile, DCS also began proceedings for C.A.’s CHINS case on October

       23, 2018. 4 During C.A.’s CHINS case, Father was referred to therapy to deal

       with trauma, mental health, and anger issues.


[13]   In October 2018, FCM Downer was still unable to locate Father for C.A.’s

       CHINS. In January 2019, FCM Downer finally heard from Father, who told

       FCM Downer that he was staying in Fort Wayne; however, Father still did not

       provide an address. Later in January 2019, while in court, Father told FCM

       Downer that he had been in North Dakota for several months, returned to Fort

       Wayne, and now lived in Indianapolis.


[14]   On January 28, 2019, DCS filed a petition to terminate Father’s parental rights.

       On February 6, 2019, Father was charged with operating a vehicle while

       intoxicated, a Class C misdemeanor; and operating a vehicle with a Schedule I

       or II controlled substance in his body, a Class C misdemeanor. 5




       4
         In C.A.’s CHINS case, Father missed the CHINS permanency hearing and missed twelve visits, citing a
       variety of reasons, including his work schedule and having to help a relative with their car. Father did not do
       visits with C.A. at his home due to his current living situation. In addition, FCM Downer was still unable to
       reach Father as late as April 2019 at the phone number he provided.
       5
         Law enforcement found Father sitting behind the wheel of a stopped motor vehicle, while the engine was
       running, near an intersection in Indianapolis.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                    Page 6 of 18
[15]   Father’s termination of parental rights fact finding hearing was held on June 10

       and 18, 2019. Witnesses testified to the foregoing facts. FCM Downer testified

       that: (1) FCM Downer has been unable to make new referrals for C.A.’s

       CHINS case because Father has not provided an address or consistent phone

       number; (2) the “domestic violence” between Mother and Father does not

       appear to still exist as Mother and Father are no longer in a relationship, tr. vol.

       II p. 138; (3) other conditions, such as instability of Father’s housing, preclude

       the Children from being placed with Father; (4) DCS’s plan for the Children is

       adoption with the foster father, who is considering adoption and has an

       appropriate home; and (5) Father’s parental rights should be terminated in

       order to obtain stability and structure for the Children. According to Joyce

       Box, the guardian ad litem (“GAL”), the foster father is considering adoption,

       which she believed to be in the Children’s best interests.


[16]   Michelle Ceaser, a home-based therapist with Families First, testified that she

       met Father in April 2019, during C.A.’s CHINS case. Father was renting a

       room and sharing common space with many other tenants he did not know.

       Father disclosed to Ceaser that Father’s substance abuse history includes

       marijuana and alcohol use beginning at age twelve, as well as the use of ecstasy

       and other pills at varying times. Ceaser was never able to observe Father with

       C.A. because Father exceeded the number of cancellations permitted for

       Ceaser’s observation.


[17]   Father testified that he went to North Dakota for a year and obtained a more

       lucrative job earning $30.00 per hour because he was told that Mother would be

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 7 of 18
       receiving custody of the Children; Father’s current living situation is not

       permanent; and Father needs help securing housing.


[18]   On August 28, 2019, the trial court entered an order terminating Father’s

       parental rights. The trial court’s order issued 104 findings of fact and

       conclusions thereon, including:


               89. Father has not seen the children through DCS or service
               providers since 2016.


               90. As of July 2019, the children will have been removed from
               Father’s care for four years.


               91. Father was aware of [the] CHINS matter, yet chose to stop
               parenting time.


               92. Father chose to move out of state and absent himself from the
               children.


               93. Father stopped participating in services.


               94. Father’s last appearance in the children’s CHINS matter was
               July 2016. He did not attend any further hearings in their
               CHINS cases until June 5, 2019, nearly three years later.


       Appellant’s App. Vol. II p. 33. The trial court concluded that the conditions

       that led to the Children’s removal will not be remedied; continuation of the

       parent-child relationship poses a threat to the Children’s well-being; termination

       of the parent-child relationship is in the Children’s best interest; and the

       satisfactory plan for the Children is adoption.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 8 of 18
                                                        Analysis

[19]   Father appeals the termination of his parental rights. The Fourteenth

       Amendment to the United States Constitution protects the traditional right of

       parents to establish a home and raise their children. In re K.T.K. v. Indiana Dept.

       of Child Services, Dearborn County Office, 989 N.E.2d 1225, 1230 (Ind. 2013). “[A]

       parent’s interest in the upbringing of [his or her] child is ‘perhaps the oldest of

       the fundamental liberty interests recognized by th[e] [c]ourt[s].’” Id. (quoting

       Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s best interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities by

       failing to provide for the child’s immediate and long-term needs.’” In re K.T.K.,

       989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied).


[20]   Pursuant to Indiana Code Section 31-35-2-8(c), “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 6 Here, the




       6
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                       Page 9 of 18
       trial court did enter findings of fact and conclusions thereon in granting DCS’s

       petition to terminate Father’s parental rights. When reviewing findings of fact

       and conclusions thereon entered in a case involving the termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[21]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (A)        That one (1) of the following is true:


                             (i)      The child has been removed from the parent for
                                      at least six (6) months under a dispositional
                                      decree.




               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                          Page 10 of 18
                       (ii)          The court has entered a finding under IC 31-34-
                                     21-5.6 that reasonable efforts for family
                                     preservation or reunification are not required,
                                     including a description of the court’s finding, the
                                     date of the finding, and the manner in which the
                                     finding was made.


                       (iii)         The child has been removed from the parent and
                                     has been under the supervision of a local office
                                     or probation department for at least fifteen (15)
                                     months of the most recent twenty-two (22)
                                     months, beginning with the date the child is
                                     removed from the home as a result of the child
                                     being alleged to be a child in need of services or
                                     a delinquent child.


                 (B) that one (1) of the following is true:


                              (i)       There is a reasonable probability that the
                                        conditions that resulted in the child’s removal
                                        or the reasons for placement outside the
                                        home of the parents will not be remedied.


                              (ii)      There is a reasonable probability that the
                                        continuation of the parent-child relationship
                                        poses a threat to the well-being of the child.


                              (iii)     The child has, on two (2) separate occasions,
                                        been adjudicated a child in need of services;


                 (C)          that termination is in the best interests of the child;
                              and




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020        Page 11 of 18
                          (D)      that there is a satisfactory plan for the care and
                                   treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


[22]   Father “does not challenge the Juvenile Court’s detailed and extensive Findings

       of Fact.” Appellant’s Br. p. 29. Instead, Father argues that the evidence is

       insufficient to support the trial court’s conclusions that: (1) the conditions that

       led to the Children’s removal will not be remedied and the continuation of the

       parent-child relationship poses a threat to the Children’s well-being; (2)

       termination is in the Children’s best interests; and (3) adoption is the

       satisfactory plan for the Children. 7


                                                 A. Reasons for Removal

[23]   “In determining whether ‘the conditions that resulted in the [Child’s] removal .

       . . will not be remedied,’ we ‘engage in a two-step analysis.’” In re E.M., 4

       N.E.3d 636, 642-43 (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231). “First,

       we identify the conditions that led to removal; and second, we ‘determine

       whether there is a reasonable probability that those conditions will not be

       remedied.’” Id. In analyzing this second step, the trial court judges the parent’s




       7
         In his brief, Father’s three arguments in his Statement of Issues are listed as: (1) sufficiency of the evidence;
       (2) whether the trial court’s conclusions and order are contrary to law; and (3) whether the matter should be
       remanded until the parental rights of C.A. are determined. Father, however, focuses the substance of his
       arguments on the sufficiency of the evidence as to each element of the termination statute. We, therefore,
       will focus on the issues Father has raised in his brief despite his categorization of the issues.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                       Page 12 of 18
       fitness “as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions.” Id. (quoting Bester v. Lake Cty. Office of Family

       & Children, 839 N.E.2d 143, 152 (Ind. 2005)). “We entrust that delicate balance

       to the trial court, which has discretion to weigh a parent’s prior history more

       heavily than efforts made only shortly before termination.” Id. “Requiring trial

       courts to give due regard to changed conditions does not preclude them from

       finding that parents’ past behavior is the best predictor of their future behavior.”

       Id.


[24]   The trial court found:


               It is highly probable that these conditions will not be remedied.
               The children’s CHINS cases have been ongoing for over four (4)
               years. From the time Father was a juvenile until the present,
               Father has engaged in criminal behavior and behavior violating
               the terms of probation which resulted in his repeated
               incarceration. Father accepted no responsibility for his part in
               the violent, tumultuous relationship with Mother. Although
               Father claims to have made sufficient income, he still does not
               have housing that is safe and sufficient for the children.
               Throughout the life of the CHINS cases, Father has continued to
               neglect the children’s needs for safety and stability. Father did
               not successfully engage in and complete the court-ordered
               services of a home-based therapy program and a home-based
               case management program. After unsupervised visits with
               Father, the children had begun to exhibit sexualized behaviors.
               The children disclosed that they watched pornography while in
               the care of Father, that Father would sleep while they were
               visiting with him, and that they would see Mother when they
               visited with Father. Father voluntarily chose to leave Indiana,
               move to North Dakota, and stop visiting his children for a long
               period of time. Father did not maintain contact with DCS for a

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 13 of 18
               couple of years. When he returned to Indiana, his contact with
               DCS has been inconsistent. His visits with his other child,
               [C.A.], have been inconsistent. There is a substantial probability
               of future neglect and deprivation of the children if they were in
               Father’s care and custody.


       Appellant’s App. Vol. II pp. 34-35.


[25]   While it is true that the domestic violence issue between Mother and Father

       abated, this was not the only reason for the Children’s removal and continued

       placement outside of Father’s home. The initial CHINS petition alleged that

       Father and Mother were unable to provide stable housing for the Children; such

       was still the case at the time of the termination fact finding hearing in 2019 and

       after Father’s one-year absence in North Dakota in 2018. Father was unable to

       participate in visits with C.A. at his home due to the nature of his housing.

       Father testified that he was still looking for permanent housing and needed

       assistance doing so.


[26]   Moreover, Father has not seen the Children since 2016, and it has been four

       years since the Children were placed with Father. Father did complete

       domestic violence related services; however, Father stopped participating in

       other services, moved out of state, and failed to provide reliable contact

       information to DCS. Father’s struggle with substance abuse is ongoing, and

       Father committed another substance-related offense mere months before the

       termination fact finding hearing.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 14 of 18
[27]   Based on the foregoing, we cannot say the trial court’s conclusion that the

       conditions that led to the Child’s removal will not be remedied was clearly

       erroneous.8


                                            B. Children’s Best Interests

[28]   In determining what is in the best interests of a child, the trial court is required

       to look at the totality of the evidence. See In re A.B., 887 N.E.2d 158, 167-68

       (Ind. Ct. App. 2008). In doing so, the trial court must subordinate the interests

       of the parents to those of the child involved. Id. at 168. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. In re K.T.K., 989 N.E.2d at 1235. A trial court

       need not wait until a child is irreversibly harmed such that his or her physical,

       mental, and social development is permanently impaired before terminating the

       parent-child relationship. Id. Additionally, a child’s need for permanency is a

       “central consideration” in determining the best interests of a child. Id.


[29]   The trial court found:


               e. As stated above, it is reasonably probable that the conditions
               that led to the removal and retention of the children from
               Father’s custody will not be remedied, and there is reasonable
               probability that the continuation of the parent-child relationship
               poses a threat to the well-being of the children. Additionally,
               Father did not successfully complete the court-ordered services,
               and thus has not demonstrated an ability to effectively use those



       8
        Accordingly, because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we need not
       address whether continuation of the parent-child relationship poses a threat to the Children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                 Page 15 of 18
               services. Also, both the FCM and the GAL believe that
               termination of Father’s parental rights and the subsequent
               adoption of the children is in the children’s best interests.


               f. The Court finds that DCS has shown by clear and convincing
               evidence that termination of the parent-child relationship is in the
               best interests of the children.


       Appellant’s App. Vol. II p. 36.


[30]   At the termination fact finding hearing, FCM Lewis testified that the Children’s

       behaviors of aggression and defiance have improved as the Children have

       progressed through services. In 2016, during Father’s unsupervised visitation,

       the Children had access to and viewed pornography. Father also had substance

       abuse issues, issues following the law, and was involved in multiple shootings

       during these proceedings. Father’s issues have significantly impacted the

       Children.


[31]   The testimony at the termination of parental rights fact finding hearing revealed

       that Father is unable to provide stability for the Children. Father disappeared

       for significant portions of time, and DCS was unable to contact Father.

       Moreover, DCS became involved with the family in 2015; yet, at the time of the

       2019 termination fact finding hearing, Father had still not secured suitable

       housing for the Children.


[32]   Father’s argument that he always acts appropriately with the Children and has

       the potential to be a strong parent is a request for us to reweigh evidence, which

       we cannot do. Father’s interactions with the Children are not the only
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 16 of 18
       consideration in whether termination is in the Children’s best interests. Father

       had not seen the Children since 2016, and Father’s lack of stability and inability

       to provide for the Children over the four years of the pending matter

       demonstrate that Father cannot provide the Children with the permanency and

       stability they need.


[33]   Based on the evidence presented, we cannot say the trial court’s conclusion that

       termination of parental rights is in the best interests of the Children is clearly

       erroneous.


                                                C. Satisfactory Plan

[34]   We next address the evidence regarding the plan for the Children. “DCS must

       provide sufficient evidence there is a satisfactory plan for the care and treatment

       of the child.” In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013) (citing Ind.

       Code § 31-35-2-4(b)(1)(D)), reh’g denied. The plan “need not be detailed, so long

       as it offers a general sense of the direction in which the child will be going after

       the parent-child relationship is terminated.” Id. (quotations omitted).


[35]   FCM Downer testified that DCS’s plan for the Children is adoption and that

       the current foster father is considering adoption. Similarly, GAL Box testified

       that the foster father is considering adoption and that she supports the foster

       father’s adoption of the Children. Sufficient evidence exists to support the

       finding that the plan is adoption, and this alone is sufficient to meet the




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020   Page 17 of 18
       requirement that DCS has a satisfactory plan. 9 See In re J.C., 994 N.E.2d at 290.

       We, therefore, cannot find that the trial court’s conclusion is clearly erroneous.


                                                     Conclusion

[36]   The evidence is sufficient to support the termination of Father’s parental rights.

       We affirm.


[37]   Affirmed.


       Riley, J., and Mathias, J., concur.




       9
         Father’s argument that, because the foster father has not confirmed he will adopt the Children, we should
       leave the door open for Father to parent the Children is a request for us to reweigh evidence, which we
       cannot do.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2298 | April 16, 2020                  Page 18 of 18